Citation Nr: 0120880	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In October 2000, the Board upheld 
the RO's denials of the appellant's claims.  The appellant 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  

In March 2001, the General Counsel for the Department of 
Veterans Affairs and the appellant's representative filed a 
Joint Motion for Remand and for Stay of Further Proceedings.  
The motion included a request to the Court to vacate the 
Board's decision and to remand the issues for development and 
readjudication.  An Order of the Court dated in March 2001 
granted the Joint Motion and vacated the Board's decision of 
October 2000.  The case was further remanded for 
readjudication and disposition.  

REMAND

As it was discussed in the Joint Motion for Remand, there 
have been some important changes in the law since the Board 
issued its decision in October 2000.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became law.  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  Because 
the VCAA is clearly more favorable to a readjudication of the 
appellant's claims, and because the Court's Order requires 
further development action, the Board will remand this case 
to ensure full and complete compliance with the enhanced 
duty-to-notify and duty-to-assist provisions enacted by the 
VCAA, as the claims were pending as of the date of passage of 
the VCAA.  Karnas, 1 Vet. App. 308, 313 (1991).

The Board further notes that a recent decision of the Court 
specifically held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (holding, inter alia, that VCAA 
provisions are potentially applicable to claims pending on 
the date of enactment, and that Court may not determine in 
the first instance the specific applicability of VCAA) 
(reconsideration denied, Apr. 27, 2001); see also Luyster v. 
Gober, 14 Vet. App. 186 (2000) (per curiam order) (holding 
that VCAA is applicable to claims denied as not well 
grounded).

With respect to the matters addressed in the Joint Motion for 
Remand, the Board notes that it was stated that after the 
issuance of the Board decision, there was a change in the law 
concerning Chapter 35 benefits, and that the changes should 
be considered on remand.   See Pub. L. No. 106-419, 114 Stat. 
1822 (Nov. 1, 2000).  As this claim remains pending on 
appeal, the recent changes in the law pertaining to Chapter 
35 must be considered, Karnas, 1 Vet. App. 308, 313 (1991), 
which has not been done in this case.  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform her that she may submit any 
additional evidence that she may have 
that has not been associated with the 
claims folder that would tend to support 
her claims for benefits.  The RO should 
assist the appellant in obtaining any 
evidence, as appropriate.  If she 
identifies VA medical treatment that was 
provide to the veteran and the records 
are not on file, they should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, attempts to secure 
copies of the records should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  

2.   With respect to the above, all 
attempts to obtain any particular records 
which are ultimately not obtained should 
be documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  After completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including any 
evidence obtained pursuant to this 
REMAND.  The readjudication of the claim 
for service connection for the cause of 
the veteran's death must be on the 
merits, as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans 
benefits. The RO should consider all 
recent changes in the law concerning 
Chapter 35 benefits as applicable, to 
include Pub. L. No. 106-419, 114 Stat. 
1822 (Nov. 1, 2000), if appropriate.   
Further, the RO should address the 
appellant's claims after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled in accord 
with the VCAA.  The RO should also 
carefully consider the benefit of the 
doubt rule, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  

4.  The appellant is hereby informed that 
she should assist the RO, to the extent 
possible, in the development of her 
claims, and that failure to cooperate may 
result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

If any benefits sought on appeal remain denied, the RO should 
provide the appellant and her representative an adequate 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on her claims for benefits as ordered by this 
REMAND, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  The RO should then allow the appellant 
an appropriate period of time for response.  Thereafter, the 
case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

